Sa DH A F&F W NY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

HEATHER E. WILLIAMS, Bar #122664

 

 

Federal Defender
CHARLES J. LEE, Bar #221057
Assistant Federal Defender

 

 

Branch Chief, Fresno Office JUL 15 2019

2300 Tulare Street, Suite 330 CLERK, U.S, DISTRICT COURT
Fresno, California 93721-2226 EASTERN DISTAIOT OF GAL IFORNIA
Telephone: (559) 487-5561 PY. SErUTy Sieg

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, ) Case No. 1:14-cr-00003 LJO-SKO
)
Plaintiff, ) APPLICATION AND [PROPOSEDT
) ORDER RE-APPOINTING COUNSEL
VS. ) AFD VICTOR CHAVEZ
)
ISRAEL CARLOS TORRES, )
)
Defendant. )
)
)

 

Defendant, Israel Carlos Torres, through the Federal Defender for the Eastern District of
California, hereby requests re-appointment of counsel AFD Victor Chavez for continuity in
seeking early termination of his probation.

Mr. Torres submits the attached Financial Affidavit as evidence of his inability to retain

counsel at this time. On February 26, 2015, Mr. Torres pled guilty to Count | of the Indictment,

namely, 18 U.S.C. § 922(g)(1) ~ Felon in Possession of a Firearm (Doc. 25). On July 18, 2016,
Mr. Torres was sentenced to five years of probation with conditions (Doc. 45).
Therefore, after reviewing the Financial Affidavit, it is respectfully recommended that
AFD Victor Chavez be re-appointed to assist Mr. Torres.
DATED: July 4(_ , 2019 LP C/ W-
CHARLES } LEE T

Assistant Federal fender
Branch Chief, Fresno Office

 

 
A F&F Ww N

oOo Oo NS DN

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

ORDER

Having satisfied the Court that the defendant-is financially unable to retain counsel at this

time, the Court hereby re-appoints Victor Chavez pursuant to 18 U.S.C. § 3006A.

Dated: July Z , 2019

Li, hil,

ONGRABLE BARB Ln A. McAULIFFE
NETS STATES VF GISTRATE JUDGE

 

 
